[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 543 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 545 
The plaintiff brought this action for, and recovered a verdict of $2,205 damages against the defendant by reason of the unlawful construction and maintenance of its railroad structure in front of his premises in West Third street in the city of New York. The defendant admits that the damages awarded are not excessive, and that there is no reason for disturbing the verdict, providing the plaintiff has shown such title to and possession of the premises as enables him to bring and maintain the action. It is contended by the defendant that, upon the proofs given at the trial, the plaintiff had neither title nor possession, and, therefore, the recovery cannot be upheld.
The plaintiff gave in evidence a conveyance of the property and an assignment of the cause of action to him from his wife, executed and delivered after the suit was commenced, and in fact during the trial. These instruments were properly objected to by the counsel for the defendant, but were admitted by the trial court, and the defendant excepted. The court held, as matter of law, that the papers, in connection with other proofs of title, which will be referred to hereafter, estopped the wife from ever after making any claim to the property or the cause of action, and established title in the plaintiff.
It is quite clear that this proof was not admissible. The action was at law to recover for an injury in the nature of a trespass to plaintiff's real estate, and his rights could be determined only in accordance with the situation existing when the action was commenced. He must stand or fall with such title and right to recover as he then had, and no other. (Wisner v.Ocumpaugh, 71 N.Y. 113; Prouty v. L.S.  M.S.R.R. Co.,
85 id. 272; Hollingsworth v. Flint, 101 U.S. 591.)
Unless there was other conclusive evidence in the case to establish the plaintiff's title, the judgment cannot be upheld. *Page 546 
The plaintiff produced and put in evidence a deed to him from Isaac C. Deleplain and wife, dated September 6, 1860, and it was shown that from the delivery to him of this deed to the commencement of the action he had received the rents and profits of the premises. If the title conveyed to the plaintiff by this deed has not been divested by the conveyances subsequently made, and which will be presently referred to, then his right to maintain this action would be clear enough, and the deed and assignment from his wife, executed at the trial and above referred to, might be regarded as immaterial. But in order to show title out of the plaintiff, the defendant gave in evidence a deed from the plaintiff to his wife, dated April 28, 1879. Whether this instrument operated to divest the title of the plaintiff under the Deleplain deed of 1860, depends upon the effect to be given to a deed from husband to wife. The disability of husband and wife to convey lands to each other was wholly removed by the passage of chapter 537 of the Laws of 1887, but the question here must be determined with respect to the condition of the law upon this subject as it existed prior to the passage of that statute. It is not necessary now to cite authority in support of the proposition that a deed of lands from the husband to the wife, or from the wife to the husband, was void at common law. By the enactment of the statute just referred to the legislature recognized that rule as then existing. Fourteen years after the passage of the act of 1848 this court held that the common-law disability still continued, notwithstanding the legislation in behalf of married women (White v. Wager, 25 N.Y. 328); and three years later this rule was again reiterated (Winans v. Peebles, 32 N.Y. 423). More recently it was held that under a conveyance of lands to husband and wife jointly, they take, not as tenants in common or as joint tenants, but as tenants by the entirety, and upon the death of either, the survivor takes the whole estate. (Bertles
v. Nunan, 92 N.Y. 152.) This result was reached by the application of the common-law doctrine of the unity of husband and wife, and that conveyances of this character were not affected by *Page 547 
the legislation in this state, in regard to the property of married women, and the cases of White v. Wager and Winans
v. Peebles (supra) were both cited approvingly, in support of the rule that the common-law disability of husband and wife, growing out of their unity of person, to convey to each other, still existed. This court has quite recently held that the rule of the common law which made the husband liable for the torts of his wife, has not yet been abrogated. (Fitzgerald v. Quann,109 N.Y. 441; Mangam v. Peck, 111 id. 401.) The decision in all the cases proceeded upon the ground that statutes changing the common law are to be strictly construed, and the latter will be held to be no further abrogated than the clear import of the language used in the statute absolutely requires, and hence that the common-law disabilities incident to the relation of husband and wife still exist, except in so far as they have been swept away by express enactments. As there was no statute prior to the year 1887, changing the common law with respect to deeds of land between husband and wife, it follows that the deed from the plaintiff to his wife did not operate to divest his title, unless the consideration was such as to enable a court of equity to uphold it. It is true that conveyances of real estate between husband and wife, though void at law, are sustained in equity when founded upon a valuable or meritorious consideration. (Shepard v. Shepard, 7 Johns. Ch. 57; Hunt v. Johnson,44 N.Y. 27; Tallinger v. Mandeville, 113 id. 432.) This rule, however, requires the party setting up or claiming under the deed, to show such facts and to establish a consideration requiring a court of equity to sustain it. In the cases where equity interferes to sustain a deed between husband and wife, an equitable consideration must be shown, either upon the face of the conveyance itself or by extraneous proof. The defendant did not, in this case, erect any obstacle to the plaintiff's right of recovery by producing and putting in evidence a deed from the plaintiff to his wife expressing no equitable consideration. To accomplish the defendant's purpose, it was incumbent upon it to go further and show that the deed was in fact *Page 548 
given for such purpose, and upon such consideration as would require a court of equity to sustain it as operative to divest the husband of title. The plaintiff had prima facie shown title in himself through the Deleplain deed of 1860, and his receipt of the rents and profits from that time to the commencement of the action, and it then rested with the defendant to show that the deed to the wife was of such a character, and based upon such a consideration, as to change this title. The defendant cannot now insist that the deed is good in equity as it failed to prove any fact upon which such a claim can be predicated. This was the situation when the defense closed; but both parties gave further evidence bearing upon the title, which greatly embarrasses the question now. The defendant gave in evidence a deed from the plaintiff and wife to James A. Roosevelt, dated June 9, 1880, and recorded immediately thereafter, and then the plaintiff produced another from Roosevelt and wife to Estelle Dean, the wife of plaintiff, dated September 28, 1880, and still another from his wife Estelle directly to himself, dated June 22, 1881, all of which conveyances were duly acknowledged and recorded shortly after the respective dates thereof. The plaintiff then testified that the conveyance by himself and wife to Roosevelt was to secure the payment to the grantee of $2,300, which he paid in full in about three months thereafter, and that then Roosevelt and wife conveyed the premises back to his wife. This testimony was not contradicted, and if it was conclusive it proved that the deed to Roosevelt was a mortgage, and that the money secured thereby having been paid, the plaintiff's title was again reinstated; that Roosevelt's deed to Mrs. Dean was nothing but the assignment of a paid-up mortgage, and that her title was precisely that which Roosevelt had before the conveyance to her by him, and nothing more, and, therefore, her deed to her husband of June 22, 1881, is not embarrassed by the common-law disability of a wife to convey land to her husband, because her conveyance was operative simply to discharge Roosevelt's mortgage lien of record. It has been repeatedly held that a husband or wife may assign or transfer personal property *Page 549 
directly to each other. (Armitage v. Mace, 96 N.Y. 538;Whiton v. Snyder, 88 id. 299; Rawson v. P.R.R. Co.,
48 id. 216; Phillips v. Wooster, 36 id. 412.)
Hence the right of the wife in this case to assign to her husband, through the form of a conveyance, a paid up mortgage which came to her hands from Roosevelt cannot be doubted. After the extinguishment of Roosevelt's lien by payment, the subsequent conveyances by him to the wife, and by her to the plaintiff, could give no other right than to enable the grantee to discharge the mortgage of record and place the title in the same condition that it was in when the lien was given. This result, however, must depend upon the testimony of the plaintiff, who alone testified that the conveyance to Roosevelt, absolute upon its face, was in fact given as security for a debt which he paid. Nor is there any other fact or circumstance in the case to corroborate his testimony. He was an interested party, and here at this point the plaintiff's case encounters a difficulty that we think is fatal to this judgment.
The defendant's counsel requested the court to charge the jury as follows: "That the jury are not bound to believe the plaintiff's statement that the deed given by himself and wife to Mr. Roosevelt was a mortgage, and not a conveyance, because he is an interested witness; the papers on their face purport to be deeds, and not mortgages, and he calls no other party to the transaction to corroborate his statements." And he also requested the court to charge "that if the jury find that the conveyance of Dean and wife to Roosevelt, and the conveyance of Roosevelt to Mrs. Dean in 1880, were intended to pass the title of this property to Mrs. Dean, as appears on the face of the deeds, then the verdict in this case must be for the defendant." The court refused to charge either of these propositions and the defendant's counsel excepted. It was possible for the jury to find, in accordance with the view suggested by the requests, that it was the intent of all the parties to these conveyances to vest the title in Mrs. Dean; and besides, the testimony of the plaintiff that the deed to Roosevelt was in fact a mortgage, was *Page 550 
not conclusive, for the witness was an interested party. The testimony by means of which it was sought to convert a deed, absolute in its terms, into a mortgage, should have been submitted to the jury, and the court should have charged as requested. (Munzo v. Wilson, 111 N.Y. 295; Sipple v.State, 99 id. 287; Wohlfahrt v. Beckert, 92 id. 490;Gildersleeve v. Landon, 73 id. 609; Kavanagh v. Wilson,
70 id. 177; Elwood v. W.U.T. Co., 45 N.Y. 553.)
It is further contended on the part of the defendant that this action is in its nature, one to recover damages for an injury to possession, and that even if the plaintiff had the legal title, and was in receipt of the rents, yet, as he was not in the actual occupancy of the premises he cannot maintain the action. A motion to dismiss the complaint upon the ground that the plaintiff had not made out a cause of action is entirely too general to raise such a question, and that is the only way it was attempted to be raised in the court below. Moreover there is no proof in the case that at the time of the commencement of this action, or during the period for which damages were claimed, there was any one in possession who had any estate or term under the plaintiff sufficient, under any circumstances, to enable him to maintain an action of this character.
The judgment should be reversed and a new trial granted, costs to abide the event.
All concur.
Judgment reversed.